Detailed Action
1. This Office Action is submitted in response to the Telephone Interview held 7-22-2021. Claims 1-15 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Examiners Amendment
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given electronically by Thomas Thibault in an e-mail sent on 7-23-2021. The changes made below have underlined text indicating insertions, and strike through and/or double-bracketed text indicating deletions. .
The Claims are amended as follows;
-- 1. (Currently amended): A sample inspection device, comprising:
		a light source for emitting frequency-modulated light;
		a photocathode for emitting an electron beam in response to
receiving said frequency-modulated light;
		a detector for detecting an electron emitted from a sample
irradiated by said electron beam and generating a detection signal;
and
		a signal extractor for extracting a signal having a frequency

light from within said detection signal, to enhance the inspection of the sample. --

-- 5. (Currently amended): A sample inspection method comprising:
		a light irradiation step for radiating frequency-modulated light to a photocathode;
		an electron beam irradiation step for radiating an electron beam emitted from said photocathode to a sample;
		a detection step for detecting, through use of a detector, an electron emitted from said sample; and
		a signal extraction step for extracting a signal having a frequency corresponding to a modulation frequency of said frequency-modulated light from within a detection signal generated
by said detector, to enhance the inspection of the sample. --
			

Allowable Subject Matter

3. Claims 1-15 are allowed


Examiner’s statement of reasons for allowance

	The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a sample inspection device that includes; a light source for emitting frequency-modulated light that illuminates a photocathode causing it to emit electrons that irradiate a sample, resulting in the emission of secondary electrons that are detected by a detector which generates a detection signal, which is processed into an image of the sample. See USPN 7,446,474; USPN 7,068,363; USPN 6,724,002 and US Pat Pub No 2003/0085353.The prior art also discloses using a signal extractor to extract the detection signal. See USPN 5,043,568 and USPN 5,179,565. 

corresponding to a modulation frequency of the frequency modulated light from within the detection signal, to enhance the inspection of the sample.
	Also, there is no motivation to combine any of the references above nor any other prior art references in order to obtain the applicant’s claimed invention.
	5. Claims 1, 5 and 15 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a sample inspection device, comprising: a light source for emitting frequency-modulated light; a photocathode for emitting an electron beam in response to receiving the frequency-modulated light; a detector for detecting an electron emitted from a sample irradiated by the electron beam and generating a detection signal; and a signal extractor for extracting a signal having a frequency corresponding to a modulation frequency of the frequency modulated light from within the detection signal, to enhance the inspection of the sample. 
	6. Claims 2-4 and 6-14 are allowed by virtue of their dependency upon allowed claims 1 and 5.

 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 



can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
July 27, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881